DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received January 25, 2022.
	Claims 1, 12, and 19 are amended.  Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
wherein enhancing the second web content comprises updating metadata associated with the second web content with the licensed content."  
Applicant does not have support for updating metadata because there is no mention of metadata in the section where Applicant draws support for this limitation (see Applicant remarks, page 20, lines 16-20, or the surrounding description.  The only support Applicant has for metadata is on page 19, where "Licensed content from the content repository 160 is also used as metadata for the company web pages."  However, even if Licensed content is "updated," that does not inherently teach that metadata is also updated.  This is because licensed content can be updated without also updating the metadata for the company pages. Therefore, this limitation is new matter.
Claims 2-11, 13-18, and 20 are rejected for being dependent on claims 1, 12, and 19.  
Therefore, claims 1-20 are rejected under 35 USC 112.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation and a certain method of organizing human activity-without a practical application or significantly more.  

	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-11 are a method, which is a process.
Claims 12-18 are a system, which is a machine.
Claims 19 and 20 are a non-transitory computer readable medium, which is an article of manufacture.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).

Providing governance for content by, the method comprising:
Obtaining licensed content, 
analyzing finances for the licensed content;

managing allocation of the licensed content to prevent implementation of unlicensed content, wherein the licensed content and the unlicensed content is stored in a content repository, wherein the content repository comprises a plurality of relational data connections comprising permissions associated with licensed content, expiration dates associated with licensed content, and permissible usage associated with the licensed content to assure compliance of licensed content with the permissions associated with the licensed content:
maintaining, within the content repository, a data hierarchy for governance and compliance, wherein uses of licensed content are recorded according to the data hierarchy to maintain compliance
measuring a performance associated with the implementation of the licensed content; and
assessing a value associated with the licensed content based on the performance, and providing the value to determine maintenance of the licensed content in the content repository;
and measuring, by the content implementation module, a first performance associated with implementation of the licensed content on a first web content;

The abstract idea steps recited in claims 1, 12 and 19 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

	The following steps could be performed mentally or on pen and paper.  First, governance for content could be provided mentally through judgment and communication by speaking or on paper.  Then licensed content could be obtained on pen and paper through the granting of a license or through actually acquiring content on paper (sheet music, books).  Then, finances for licensed content could be analyzed mentally through observation and judgment.  Then, managing allocation of the licensed content with the goal (an intended result) of preventing implementation of unlicensed content could be performed mentally through observation and judgement.  The plurality 
	Then, a data hierarchy in the content repository (a pen and paper guide that lists ownership or paper content) could be maintained mentally by recalling when uses of content are recorded to maintain compliance.  Then, performance could be measured with the implementation of the licensed content mentally, by making a judgment according to pre-defined rules about how much or how often content is being used.  Then, value can be assessed based on the performance mentally.  Then, a first performance of the licensed content on a first web content could be measured mentally, by observation of how licensed content was used (how often, how much, when it was used).   Then, based on that performance, a second web content could be identified that would be enhanced with the licensed content from the content repository.  

The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a 

	The following steps are also a certain method of organizing human activity because the steps of obtaining content, analyzing finances, managing allocation, maintaining a data hierarchy, measuring a performance, and assessing a value based on measuring a performance are a fundamental economic practice or principle because they are similar to offer based price optimization, see MPEP 2106.04(a), see also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362–63, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).  Likewise, they are similar placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019).  Further, they are similar to structuring a sales force or marketing company, which pertains to marketing or sales activities or behaviors, because in this instance there is a structuring of licensing content.  See  In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1038 (Fed. Cir. 2009).  Like the precedential decisions, the recited abstract idea steps are attempting to patent "concepts relating to the economy and commerce."  This is because licensing content and keeping track of licensing is an essential element of monetizing intellectual property.  For these reasons, Applicant's claims are a certain method of organizing human activity.  
	Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1, 12, and 19  above, mentally, which makes it a mental 
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following elements:
a content governance system which comprises
a content licensing module
a financial module

a content implementation module
a quality control module
metadata
and wherein the method is performed by at least one computing device comprising a processor coupled to a memory.
Claim 12 recites the following elements:	a processor
a system, a content governance system, which comprises:
a content licensing module
a financial module
a content management module
a content implementation module
a quality control module
metadata
comprising a processor coupled to a memory.
Claim 19 recites the following elements:
A computer program product
a content governance system, which comprises:
a content licensing module
a financial module
a content management module
a content implementation module

metadata
These elements are merely instructions to apply the abstract idea to a computer because the recitation of systems and modules, in themselves nonce terms, refer to generic computer programming, wherein the abstract idea claims are therefore instructed to be applied to a computer.  Likewise with the recitation of a "processor" or a "computer program product," which are in all computers, generic and otherwise.  The recitation of metadata is merely data that describes a file (or other data), for example, a date that a file was modified.  Applicant has not recited steps that show anything accept an after the fact addition to the abstract idea.  This is because the modules and generic hardware are only defined by the abstract idea steps that they perform.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, imitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  Then, the examiner will re-evaluate any additional element or combination of elements that was considered to be insignificant extra-
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  In following MPEP guidance, the above analysis in Prong 2 is carried over.  Applicant's additional elements in combination, the various modules and generic computer hardware, simply instruct one ordinarily skilled to implement the abstract idea on a computer.  Additional elements which are mere apply it steps for a computer are not significantly more than the abstract idea.  See MPEP 2106.05(f)(2).  Therefore, Applicant's additional elements in combination are well-understood, routine, and conventional activity and Applicant has not claimed significantly more than the abstract idea.  
Per the dependent claims:
	Claims 2-11, 13-18, and 20 further define the abstract idea with steps that are either a mental process or steps that are a certain method of organizing human activity, without additional elements that are more than the modules recited in the independent claims.  Therefore, the dependent claims do not recite elements that are a practical application or significantly more than the abstract idea.
Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al,. US Pat. No. 8,341,195 B1 ("Cole") in view of Erickson, US PGPUB 2004/0167858 A1 ("Erickson"), further in view of Lawbaugh, US PGPUB 2018/0173713 A1 ("Lawbaugh"), further in view of Preston et al., US Pat No 8,924,510 B1 ("Preston").
Per claims 1, 12, and 19, which are similar in scope, Cole teaches obtaining, by a content licensing module, licensed content, wherein the content licensing module in col 5 ln 40-47, where content entry teaches obtaining licensed content.  See col 5 ln 40-47: "Media asset organizer module 36 may include computer executable instructions, which may be run under control of operating system 31 to process content 
Cole then teaches comprises a financial module that analyzes finances for the licensed content in col 6 ln 16-27, where licensing models and value tiers teaches analyzes finances for the licensed content.  See col 6 ln 16-27:  "Reference is now made to FIG. 3, which is a simplified diagram of a classification matrix of content, based on licensing models, value tiers, and albums, in accordance with an embodiment of the present invention. As used in example embodiments herein, content generally refers to media assets, such as images, videos, audio, slide shows, animations and other forms of content. In an example embodiment, media assets are generally intended for commercial or editorial use. To simplify the following description of example embodiments, the media assets represented in FIGS. 3 and 4 are assumed to be images. Individual dots 300 in FIG. 3 represent images that may be licensed."
Cole then teaches managing, by a content management module, allocation of the licensed content to prevent implementation of unlicensed content wherein the licensed content and the unlicensed content is stored in a content repository in col 6 ln 16-27, where content that may be licensed teaches under a broadest reasonable interpretation unlicensed content because content that may be licensed teaches content that is not yet licensed, which is therefore unlicensed content.  See col 6 ln 16-27:  "Reference is now made to FIG. 3, which is a simplified diagram of a classification matrix of content, based on licensing models, value tiers, and albums, in accordance with an embodiment of the present invention. As used in example embodiments herein, content generally refers to media assets, such as images, videos, 
Cole then teaches wherein the content repository comprises a plurality of relational data connections comprising expiration dates associated with licensed content in Fig. 5B where "retired" collection teaches expiration dates associated with the content because it is no longer available. Also taught in Table 1 where "end date" is taught, which teaches expiration date.  
Cole then teaches measuring, by a content implementation module, a performance associated with the implementation of the licensed content in col 7 ln 17-27 where value tiers include different prices corresponding to prominence of display, which teaches a performance measured associated with the implementation.  See col 7 ln 17-27: " As another example, in relation to the "rights managed" licensing model, each value tier may include a plurality of prices corresponding to a plurality of geographic territories. In addition, or alternatively, each value tier may include a plurality of prices corresponding to a plurality of time periods. As a further example, each value tier may include a plurality of prices corresponding to circulation. In yet another example, each value tier may include a plurality of prices corresponding to resolution. In a further example, each value tier may include a plurality of prices corresponding to prominence of display. It will also be appreciated that each value tier may include prices for other factors.."
assessing, by the financial module, a value associated with the licensed content based on the performance, and providing the value to the content licensing module to determine maintenance of the licensed content in the content repository in col 7 ln 56 – col 8 ln 20.  "Additionally, an extrinsic value factor can be based on information that is generally determined in a dynamic fashion based on market activity, such as current and/or past sales history; media assets added by users into online shopping carts; current or past promotions about a media asset; reviews; popularity; industry; current weather conditions; the current season; death and/or destruction of subject matter in a media asset; upcoming holidays; events; anniversaries; ranking; models; production; reproducibility; designation; use; renown of the media asset's author; renown of the media asset itself; search result hits; or the like. In one embodiment, an extrinsic value factor is referred to as "snappyness," which is generally based on reviewer ratings of a media asset, activity associated with a media asset, or other factors associated with the media asset. Media asset activity is generally based on one or more user behaviors. Examples of user behaviors include: users making the media asset a favorite, users selecting the media asset from a list of search results, users downloading the media asset, users sending the media asset (or links) to other users, users adding the media asset to a shopping cart, users proposing a new or alternate price, users licensing the media asset, or the like. Lack of user action may also affect media asset activity. For example, a long period of no user activity on a media asset indicates a temporal decay in media asset activity, and may affect the overall "snappyness" of that media asset. Snappyness may be provided to media asset providers, media asset users, administrators, or others for adjusting prices, determining 
Cole then teaches wherein the content governance system comprises the content licensing module, the financial module, the content management module, the content repository, the content implementation module, and a quality control module in Fig 2 Item 20 where the server and/or client teach the system and teach implementation of the steps claimed by computer.  
Cole further teaches and wherein the method is performed by at least one computing device comprising a processor coupled to a memory in Fig 2 Item 20 where the server and/or client teach the implementation of the steps by a computer.  
Cole does not teach comprising permissions associated with licensed content; and permissible usage associated with the licensed content to assure compliance of licensed content with the permissions associated with the licensed content
maintaining, within the content repository, a data hierarchy for governance and compliance, wherein uses of licensed content are recorded according to the data hierarchy to maintain compliance:
Erickson teaches a management of copyrighted electronic media.  See abstract.
Erickson teaches comprising permissions associated with licensed content; and permissible usage associated with the licensed content to assure compliance of licensed content with the permissions associated with the licensed content in par 061 where permission information which contains access restrictions of the content, 
Erickson then teaches maintaining, within the content repository, a data hierarchy for governance and compliance, wherein uses of licensed content are recorded according to the data hierarchy to maintain compliance in pars 090-091 where both minimum permissions and auxiliary permissions are taught which teach a data hierarchy because the minimum is the lowest level and the auxiliary permissions are higher levels.  See pars 090-091: "The Minimum Permissions 25 thus uphold the 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the licensing teaching of Cole with the permissions and data hierarchy teaching of Erickson because, in teaching permissions and data hierarchy, Erickson teaches improvements including a managed access to copyrighted works and a systematic way of controlling the rights to copyrighted electronic media.  See par 008.  One ordinarily skilled would be therefore motivated to modify Cole with Erickson to prevent further copying through permissions for derivative development and use of the media.  See par 011.  The ability to intervene, as taught by Erickson, would solve the problem of managing copyrights and allow both fair use and 
Cole and Erickson do not teach measuring, by the content implementation module, a first performance associated with implementation of the licensed content on a first web content; based on the first performance, identifying, by the content management module, at least second web content that would be enhanced with the licensed content from the content repository.
Lawbaugh teaches measuring, by the content implementation module, a first performance associated with implementation of the licensed content on a first web content in par 019 (see also par 071), where an "effectiveness score" teaches measuring a first performance associated with the implementation of the licensed content on a first web content.  See par 019: " The content feedback engine may determine an effectiveness score of a published content item based on, for example, a level of user engagement and/or user sentiment associated with the published content item."  See also par 071: "In an embodiment, the content feedback engine determines an engagement score of a published content item. The engagement score may be determined based on statistics associated with the published content item, such as a number of viewers of the published content item, a number of likes associated with the content item, a number of comments associated with the content item, a number of users who shared the content item, a number of users who clicked on a hyperlink included in the content item, and/or a number of users who purchased a product advertised by the content item."  That the content taught by Lawbaugh is licensed content is taught in pars 0132-0134 where a news article, advertisement, and blog post are taught.  
Then, Lawbaugh teaches based on the first performance, identifying, by the content management module, at least second web content that would be enhanced with the licensed content from the content repository in pars 0139-0140, where content from published content items are selected (teaching content repository), that is then combined with a target content item, which teaches a second web content.  See par 0139: "The content feedback engine selects content from the published content items for recommending to the initial version of the target content item 404. The content feedback engine determines that the effectiveness scores of the news article and the Nebnet advertisement are above a specified threshold of 50. The content feedback engine identifies common content and/or attributes associated with the news article and the Nebnet advertisement. A common attribute may be, “Cloud Computing.” The content feedback engine determines that the following content is associated with the attribute “Cloud Computing”: the text “cloud computing,” an image of servers, the social handle “@GadgetGuy,” and the reference “An Article on Cloud Networking.”  See also par 0140: "The content feedback engine predicts a new engagement score, sentiment score, and combined score for the third version of the target content item 404 based on the effectiveness scores of the published content items. The new predicted engagement score 412 is 65. The new predicted sentiment score 414 is 55. The new predicted combined score 416 is 60. The content feedback engine adjusts the sliding bars above the target content item 404 to reflect the new predicted scores."

The combination of Cole, Erickson, and Lawbaugh do not teach wherein enhancing the second web content comprises updating metadata associated with the second web content with the licensed content.  (It is noted that Lawbaugh teaches licensed content above).  	Preston teaches a digital content management system with contextual metadata.  See abstract.
Preston teaches wherein enhancing the second web content comprises updating metadata associated with the second web content with the licensed content in col 6 ln 58 – col 7 ln 7:  "The method of publishing this Digital Content Catalog metadata 14 to the Cached Digital Content Catalog 37 allows for updating of changes in metadata, wherein the updates are initiated from the datacenter 17 and distributed to each CDN 18 where appropriate. The publishing tool 35 can maintain the Content Direct Catalog 30 as well as updated metadata 38 and the datacenter 17 will before this updated metadata can be used by a Digital Content Storefront 12."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the content governance and content repository teachings of Cole and Erickson, as modified by the identifying web content to be enhanced teaching of Lawbaugh, with the updating metadata teaching of Preston because Preston teaches:
Still further, a feature of this invention is for the search and browse algorithm of the Digital Content Storefront to request a real-time merge of cached Digital Content Catalog data from the CDN with personalized Contextual Metadata about a Digital Subscriber from the managed datacenter and based on this metadata, filter the Digital Content Catalog result set in real-time within the consumer storefront application or browser session and present the personalized result set to the Digital Subscriber on the access device.

Col 3 ln 46-54.  One would be motivated to modify the combination of Cole, Erickson, and Lawbaugh with Preston because the real time merge of metadata and content catalog data in real time within the storefront application would prevent delays of updating content so that search results would be improved for users seeking relevant 
Per claims 2, 13, and 20, which are similar in scope, Cole, Erickson, Lawbaugh, and Preston teach the limitations of claims 1, 12, and 19.  Cole further teaches managing, by the content implementation module, implementation of the licensed content to assure adherence to licensed content guidelines defined in the content licensing module; and monitoring, by the quality control module accessing the content repository, the implementation of the licensed content in col 14 ln 23-38 where, when a license model changes, then the user is informed that the broker is aware (teaching monitoring) of the change.  See col 14 ln 23-38: "However, before the requested move is performed, the asset organizer also checks the effect of the requested move on the licensing model at step 915; i.e., whether the second collection has a different license model than the first collection. The requested move may change the licensing model, which would change the licensing terms for the designated image. If the license model would not change, the licensing terms would remain the same, so the image broker need not be concerned about a possible change to the licensing model."
Per claims 3 and 14, which are similar in scope, Cole, Erickson, Lawbaugh, and Preston teach the limitations of claims 2 and 13, above.  Cole further teaches managing, by the content implementation module, implementation of the licensed content comprising: storing information associated with the implementation in the content repository in col 14 ln 39-52 where information associated is the licensing model and licensing terms.  See col 14 ln 39-52: "However, before the requested move 
	Per claim 4, Cole, Erickson, Lawbaugh, and Preston teach the limitations of claim 2, above.  Cole further teaches monitoring, by the quality control module accessing the content repository comprises: determining that the licensed content has an impending expiring license; and directing that the licensed content be removed from the implementation in col 15 ln 14-30 where content moved to inactive teaches expiring and also teaches removed because it is being moved to inactive.  See col 15 ln 14-30: "Note that in the event that the image broker requests to move the designated image from an inactive first collection to a retired second collection, this move will not be allowed in this embodiment of the invention, because a collection cannot be retired if the collection has never been active. In other embodiments, this move may be allowed. For instance, the image broker may believe that a newly received image is related to a second collection of images that were already retired, so the image broker may want to move that designated image directly from an inactive collection to the retired collection. In one embodiment, the designated image would still be considered not viewable as a result of the move, so the move may be allowed. In another embodiment, the requested move may not be allowed until the designated image is first published and made 
	Per claim 6, Cole, Erickson, Lawbaugh, and Preston teach the limitations of claim 1, above.  Cole further teaches receiving a request from a user to implement content; and validating that the content associated with the request is licensed content in col 12 ln 35-67 where request and validation is taught by search and identification.  See col 12 ln 35-67: "As shown in FIG. 7, at step 705 one or more search keywords are received from a user. At step 710, one or more families are determined from a user's selection of one or more license models and one or more value tiers. For simplicity, this example assumes that the user selects one license model and one value tier, so that only one family is determined. At step 715 collections are identified that are associated with the determined family. The identified collections are the ones that are relevant to the determined family. At step 720 albums are identified that include media assets within the determined family. The identified albums are the ones that are relevant to the determined family. As such, the user may review lists of the collections and albums that correspond to the selected license model and value tier."
	Per claim 7, Cole, Erickson, Lawbaugh, and Preston teach the limitations of claim 6, above.  Cole further teaches notifying the user of a license expiration date associated with the licensed content in col 9 ln 21-24 where a label is described on a display and the label includes the "retired" state as taught in col 10 ln 47-59. See col 9 ln 21-24: "As shown in example TABLE I, each album has an ID, which is a unique identifier. An album is described by a label and a display description. Generally, the label and display description are localized for various languages."  See col 10 ln 47-59: 
	Per claims 8 and 18, which are similar in scope, Cole, Erickson, Lawbaugh, and Preston teach the limitations of claims 1 and 12, above.  Cole further teaches notify a plurality of users of at least a subset of the licensed content in the content repository in col 9 ln 25-31 where the album has an email link, which teaches a plurality of users notified because the user sending the email link and the user receiving the email link are a plurality of users.  Then, that the users are notified of at least of subset of the licensed content in the content repository is taught in the same reference because the album consists of licensed content with a start and end date.  See col 9 ln 25-31: "In this embodiment, an album has a home page on the Internet, which may be used inter alia for e-mailing links to albums. An album has a topic category, such as "holiday" or "abstract images." An album has a start date and an end date. For an album's images to be available to end users for license, the current date must be between the album's start and end dates."
identifying at least one web content to update with the licensed content in Table 1 where a URL for the content is taught, which is web content, where the start date and end date are taught in col 9 ln 25-41 and can be edited, which correspondingly updated the web content.
	Per claim 10, Cole, Erickson, Lawbaugh, and Preston teach the limitations of claim 9, above.  Cole further teaches identifying a plurality of licensed content from the content repository with which to update the at least one web content in col 9 ln 21-25 and ln 25-41 where an album is updated which is a plurality of licensed content (the album has multiple pieces of content).
	Per claim 11, Cole, Erickson, Lawbaugh, and Preston teach the limitations of claim 1, above.  Cole further teaches determining maintenance of the licensed content in the content repository comprises: providing proposed guidelines for maintaining the licensed content in the content repository in con 7 ln 39-55 where intrinsic factors teach proposed guidelines because they are factors relevant to each piece of media that is stored.  
	Per claim 15, Cole, Erickson, Lawbaugh, and Preston teach the limitations of claim 13, above.  Cole further teaches determine that the licensed content has an impending expiring license and direct that the licensed content be removed from the implementation in col 9 ln 25-35 where an album has an end date and the end date can be edited, which teaches that if the end date is not edited (as in extended) then the licensed content is directed to be removed from the implementation.  See col 9 ln 25-35: "In this embodiment, an album has a home page on the Internet, which may 
	Per claim 17, Cole, Erickson, Lawbaugh, and Preston teach the limitations of claim 13, above.  Cole further teaches receive a request from a user to implement content in col 11 ln 46-60, where a user searches for content to license.  See col 11 ln 46-60: "Shown in FIG. 6 is a text box 610 for a user to enter key words, and a button 620 to initiate a search for media assets relating to the key words. The user may restrict the search to one or more license models, by clicking on one or more checkboxes, such as a rights-managed (RM) license model checkbox 630, a royalty-plus (RP) license model checkbox 640, and/or a royalty-free (RF) license model checkbox 650. In addition, or alternatively, the user may restrict his search to one or more value tiers, by clicking on buttons for high-value, medium-value, or bargain-value pricing, such as high-value (H) button 633, medium-value (M) button 635, and bargain-value (V) button 637 (where "V" indicates "value" level images). Selective assignment or filtering based on value tiers is generally not currently known for licensing systems, such as online media asset brokerage systems."  Cole then teaches validate that the content associated with the request is licensed content in col 11 ln 62 – col 12 ln 2 where the relevant albums to the search are found, which teaches validate the content is licensed content cause the user must license the content (if not royalty free) to use the content.  See col notify the user of a license expiration date associated with the licensed content in col 9 ln 21-24 where a label is described on a display and the label includes the "retired" state as taught in col 10 ln 47-59. See col 9 ln 21-24: "As shown in example TABLE I, each album has an ID, which is a unique identifier. An album is described by a label and a display description. Generally, the label and display description are localized for various languages."  See col 10 ln 47-59: "As shown in example TABLE II, each collection has an ID, which is a unique identifier. A collection is described by a label (e.g., 1A) and a description. Generally, the label name and description are localized for various languages. In this embodiment, a collection has a license model attribute. A group of related collections may have the same license model attribute. An individual collection belongs to a price tier. A collection has a state, which can be "inactive", "active" or "retired." The state may be independent for each collection, or may be selectively restricted to be the same for all related collections. A media asset also has a state, which can be "published", "unpublished" or "removed."
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al,. US Pat. No. 8,341,195 B1 ("Cole") in view of Erickson, US PGPUB 2004/0167858 A1 ("Erickson"), further in view of Lawbaugh, US PGPUB 2018/0173713 .
Per claims 5 and 16, which are similar in scope, Cole, Erickson, Lawbaugh, and Preston teach the limitations of claims 1 and 12, above.  Cole does not teach obtain permission to use content that will be created in the future.
Xconomy teaches terms and conditions for submission of content. See page 1.
Xconomy teaches obtain permission to use content that will be created in the future because the terms and conditions apply before one submits comments (teaching content).  See page 1, see number 5.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the content licensing teaching of Cole, as modified by Erickson, Lawbaugh, and Preston, with the permission to use content that will be created in the future teaching of Xconomy because one would be motivated to include permissions for content that has yet to be generated so that permissions do not have to be sought after the fact.  One would be motivated to do so because it would make the licensing more efficient.  For these reasons, one would be motivated to modify Cole and the other secondary references with Xconomy. 
Therefore, claims 1-20 are rejected under 35 USC 103.
Response to Arguments
	35 USC 112

	35 USC 101
	Applicant argues that these amendments render the rejections moot.  However, as shown above, the amendments are either a part of the abstract idea or additional elements of a method performed on a generic computer.  Therefore, the amendments do not overcome the 101 rejection and the rejection is maintained.  
	35 USC 103
	Applicant argues the amended limitations.  The amended limitations required further search and consideration, and after search, new art is found and applied to Applicant's amendments.  Therefore, the arguments that Cole and Erickson (and other references previously found) are moot, as Examiner has applied new art to the 103 rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RICHARD W. CRANDALL/Examiner, Art Unit 3689